         Case 1:21-cv-00056-RBW Document 18 Filed 03/23/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                    )
 NATIONAL IMMIGRANT JUSTICE                         )
 CENTER, et al.,                                    )
                                                    )
                Plaintiffs,                         )   Civil Action No. 21-56 (RBW)
        v.                                          )
                                                    )
 EXECUTIVE OFFICE FOR                               )
 IMMIGRATION REVIEW, et al.                         )
                                                    )
                Defendants.                         )
                                                    )

                                              ORDER

       In accordance with the oral rulings issued by the Court at the status conference held on

March 22, 2021, it is hereby

       ORDERED that, on or before April 23, 2021, the defendants shall file the administrative

record on the Court’s docket and shall provide a copy to the plaintiff. It is further

       ORDERED that all other applicable deadlines in this case shall remain VACATED

pending further order of the Court. It is further

       ORDERED that the parties shall appear before the Court for a status conference on

June 2, 2021, at 9:30 a.m. The parties shall appear via teleconference by calling 1-877-873-8017

and entering the Court's access code (8583213) followed by the pound key (#).

       SO ORDERED this 23rd day of March, 2021.


                                                              REGGIE B. WALTON
                                                              United States District Judge




                                                    1
